 In the Matter Of KENHART CORPORATIONandINTERNATIONALASSOCIA-TION OF MACHINISTS,DISTRICT54,A. F. OF L.Case No. 8-R-1772.-Decided April 4, 19If5Messrs. Maw- S. FishelandG. N. Foster,of Cleveland, Ohio, for theCompany.Messrs. A. P. Nabonzy, Nick Charo,andHerbert L. Wakemam,ofCleveland, Ohio, for the I. A. M.Mr. F. A. Norman,of Cleveland, Ohio, for District 50.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,District 54, A. F. of L., herein called the I. A. M., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Kenhart Corporation, Cleveland, Ohio, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Louis, S. Belkin, Trial Exam-iner.Said hearing was held at Cleveland, Ohio, on March 10, 1945.At the commencement of the hearing, the Trial Examiner granted amotion of District 50, United Mine Workers of America, herein calledDistrict 50, to intervene.The Company, the I. A. M., and District 50appeared at, and participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYKenhart Corporation is an Ohio corporation operating a plant at'Cleveland, Ohio, where it is engaged exclusively in the manufacture61 N. R.L. B., No. 43..330 KENHART CORPORATION331of fuse parts for the United States Army. During the last 5 monthsof 1944, the Company sold products valued at about $40,407.All rawmaterials used by the Company are furnished it on consYgnment by aconcern at Fostoria, Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalAssociation of Machinists, District 54, is a labororganization affiliatedwith the American Federation of Labor,admitting to membership employees of the Company.District 50, United Mine Workers of America, is a labor organ-ization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the I. A. M. or District 50 asthe exclusive collective bargaining representative of its employeesuntil such time as one or the other is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the I. A. M. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate. ^We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Sections 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with the parties, that all production andmaintenance employees of the Company, excluding office and clericalemployees, foremen, assistant foremen, and any other supervisoryemployees with authority to hire, promote, discharge,, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, 2 constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among1The Field Examiner reported that the I.A. M. presented 71 authorization cards bearingnames of persons who appear on the Company's pay roll of February 25, 1945There areapproximately 85 employees in the appropriate unit.District 50 presented 19 authoriza-tion cards2The parties agree, and we find, that Norman Stetch, set-up man, is' a supervisoryemployee 332DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby,DIRECTED that as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kenhart Corpora-tion, Cleveland, Ohio, an election by secret ballot shall be conducted asearly as possible, but not later than sixty (60) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by International Asso-ciation of Machinists, District 54, A. F. of L., or by District 50, UnitedMine Workers of America, for the purposes of collective bargaining,or by neither.